DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 8/23/22 has been fully considered and made of record.   Claims 1-16, 18 are now pending of record, in that claims 1-14 are non-elected and requested to be canceled.
Claim Objections
Claim 15 is objected to because of the following informalities:  
“comprising” (claim 15, line 2) should be updated to: --“having”—since the scope of the claims directed to an apparatus rather than the outside structure elements of the array device.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhito (KR20070014031).
Kazuhito discloses the claimed apparatus for manufacturing an array device, the array device 19’s comprising element chips, each of which is separated from one another so that each element chip includes one or more elements, are placed in an array on a first surface of a translucent substrate, the apparatus comprising: 
a determination section 32 that determines, on a basis of an inspection result of each element, whether each of the element chips is removed (see Fig. 4); and 
a selective irradiation section 33 that, on a basis of a determination result yielded by the determination section, selectively irradiates the element chips with light falling on a second surface of a-the translucent substrate opposite to a-the first surface (see Fig. 4 below).
regarding to the operation of the sections including: “determines, on a basis of an inspection result of each element, whether each of the element chips is removed and that on a basis of a determination result yielded by the determination section, selectively irradiates the element chips with light falling on a second surface of a-the translucent substrate opposite to a-the first surface” is/are  operation functions which do not seem to further limit the claimed apparatus and since the applied prior art meet every aspect structural limitations or sections as claimed and therefore the prior art capable of fulfilled such operation and requirement (refer to abstract lines 1-2 of the Kazuhito). 

    PNG
    media_image1.png
    575
    624
    media_image1.png
    Greyscale

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhito (KR20070014031) in view of Hirota (JPH05341487)
The Kazuhito is silent regarding to the inspection section and the loading section as set forth in claim 1618.    The Hirota teaches such (see Figs. 2-3 depicts the inspection section 6 as well as the loading section 5B of the repair apparatus).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the Hirota’s teachings as noted above onto the invention of Kazuhito in order to obtain the apparatus having the above structure requirements for various known benefits that including detect, inspect and repair device in an effective manner.   The motivation for the combination can be found in either reference, since they are in the same endeavor field of invention.  
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 16, 18 have been considered but are moot because the new ground of claim objection and claim rejection (see above).
Applicant arguments have been acknowledged, the 112 issues have been removed, however, a new ground of rejection has been applied to amended claims 15, 18 (see above).
Unelected claims 1-14 are requested to be canceled. Applicant(s) reverses the rights to pursue non-elected invention method (claims 1-14) in a divisional application or continuation application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt